Case: 1:19-cv-06943 Document #: 1 Filed: 10/22/19 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SEIU LOCAL 1 & PARTICIPATING
EMPLOYERS HEALTH TRUST and
SEIU LOCAL 1 & PARTICIPATING
EMPLOYERS PENSION TRUST,

Plaintiffs, Case No:

Vv.

ARAMARK/GLOBETROTTERS, LLC.,
d/b/a SMG/MCCORMACK PLACE

)
)
)
)
)
)
)
)
)
)
COMPLEX and NPI/NAVY PIER, )
)
)

Defendant.

COMPLAINT

Plaintiffs, SEIU LOCAL 1 & PARTICIPATING EMPLOYERS HEALTH TRUST
and SEIU LOCAL 1 & PARTICIPATING EMPLOYERS PENSION TRUST, by and
through their Attorneys, Robert B. Greenberg and Matthew S. Jarka of Asher, Gittler &
D'Alba, Ltd., and complaining of Defendant, ARAMARK GLOBETROTTERS, LLC.,
d/b/a SMG/ MCCORMACK PLACE COMPLEX and NPI/NAVY PIER, state as
follows:

1. This action is brought under the provisions of Sections 502(g)(2), (a)(3), of
the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs.
1132(g)(2), (a)(3), and 1145.

2. Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:

Where an action under this subchapter is brought in a
district court of the United States, it may be brought in the
district where the plan is administered, where the breach
took place, or where a defendant resides or may be found,

I
Case: 1:19-cv-06943 Document #: 1 Filed: 10/22/19 Page 2 of 5 PagelD #:1

and process may be served in any other district where a
defendant resides or may be found.

3. The SEIU LOCAL 1 & PARTICIPATING EMPLOYERS HEALTH TRUST
and SEIU LOCAL 1 & PARTICIPATING EMPLOYERS PENSION TRUST ("Funds")
receive contributions from numerous employers pursuant to collective bargaining
agreements heretofore entered into between Service Employees International Union
Local 1 ("Union"), including Defendant, and the Funds are maintained and
administered in accordance with and pursuant to the provisions of Section 302(c)(5) of
the National Labor Relations Act, as amended, ERISA and other applicable federal law
and the Funds are administered pursuant to the terms and provisions of a certain
Restated Agreement and Declaration of Trust ("Trust Agreement").

4. The Funds’ offices are located at 111 East Wacker, 17 Floor, Chicago,
Illinois 60601, and the Funds are administered in the Northern District of Illinois.

5. As provided in the Trust Agreement, Plaintiffs are required to receive,
hold and manage all monies required to be contributed to the Funds in accordance with
the provisions of the then applicable Collective Bargaining Agreement for the uses and
purposes set forth in the Trust Agreement.

6. Defendant is an employer engaged in an industry affecting commerce and
maintains its principal place of business at 600 East Grand Avenue, Chicago, Illinois

60611.
Case: 1:19-cv-06943 Document #: 1 Filed: 10/22/19 Page 3 of 5 PagelD #:1

7. Defendant employs or has employed persons represented for collective
bargaining purposes by the Union and agreed to be bound by the Collective Bargaining
Agreement or agreements referred to herein, by the terms of which Defendant was
required to contribute to the Funds.

8. Plaintiffs are advised and believe that Defendant has repeatedly failed to
submit timely contribution reports and the required payments thereon to the Funds
pursuant to the terms of the Collective Bargaining Agreement by which it was bound,
all in violation of its contractual obligations and its obligations under applicable federal
statutes.

9. As a result of the above-described omissions and breaches of agreement
by Defendant, Plaintiffs may be required to (a) deny the employee beneficiaries for
whom contributions have not been made the benefits provided under the benefit plan,
thereby causing to such employee beneficiaries substantial and irreparable damage, or
(b) to provide to employees of Defendant the benefits provided under the benefit plan,
notwithstanding Defendant's failure to make the required contributions thereto, thereby
reducing the corpus of such Funds and endangering the rights of the employee
beneficiaries thereunder on whose behalf contributions are being made, all to their
substantial and irreparable injury.

10. =‘ Plaintiffs, in their behalf, and on behalf of all employees for whose benefit
the Funds were established, have requested Defendant to perform its obligations, but

Defendant has refused and failed to perform as herein alleged.

3
Case: 1:19-cv-06943 Document #: 1 Filed: 10/22/19 Page 4 of 5 PagelD #:1

11. _— Plaintiffs are without an adequate remedy at law and will suffer
immediate, continuing and irreconcilable injury and damage unless Defendant is
ordered to specifically perform all of its obligations required under the Collective
Bargaining Agreement and the Trust Agreement, and is restrained from continuing to
refuse to perform as thereunder required.

12. Defendant is delinquent to the Funds for the period December 1, 2015,
through July 31, 2019, in the amount of $59,423.57.

13. Defendant's failure to pay is a violation of the Collective Bargaining
Agreement and the Trust Agreement. Plaintiffs, therefore, seek enforcement of these
provisions pursuant to Section 502(g)(2, (a)(3) and 515 of the Employee Income Security
Act of 1947 ("ERISA"), 29 U.S.C., Sec. 1132(g)(2), (a)(3), and 1145.

WHEREFORE, Plaintiffs pray:

(a) That judgment enter in favor of Plaintiffs and against Defendant in the
amount of FIFTY NINE THOUSAND FOUR HUNDRED TWENTY THREE AND
57/100 ($59,423.57) DOLLARS, or such additional amount as may be found due and
owing during the pendency of this action.

(b) That Plaintiffs be awarded their costs, including reasonable attorney's fees
incurred in the prosecution of this action as provided in the Collective Bargaining

Agreement and under the applicable provisions of ERISA, as amended.
Case: 1:19-cv-06943 Document #: 1 Filed: 10/22/19 Page 5 of 5 PagelD #:1

(c) That interest and/or liquidated damages be assessed against Defendant as
provided in the Collect Bargaining Agreement and the applicable provisions of ERISA,
as amended.

(d) For such other and further relief as the Court may determine just and

proper.

/s/ Robert B. Greenberg

Asher, Gittler & D'Alba, Ltd.

200 West Jackson Boulevard - Suite 720
Chicago, Illinois 60606

(312) 263-1500 - Fax: (312) 263-1520
rbg@ulaw.com

IL ARDC#: 01047558

/s/ Matthew S. Jarka
Asher, Gittler & D'Alba, Ltd.

200 West Jackson Boulevard - Suite 720
Chicago, Illinois 60606

(312) 263-1500 - Fax: (312) 263-1520
msj@ulaw.com

IL ARDC#: 6322603
